Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation " a detection system for detecting properties of the field".  There is a detection system already recited in claim 1. It is unclear if this is the same detection system or a different detection system than the one recited in independent claim 1. For the purpose of continued examination, the detection system of claim 14 will be interpreted as being able to be either the same detection system or a different detection system then the detection system recited in claim 1.
Claim 15 recites the limitation " a detection system for detecting the plants prior to or while arranging the plants in the field ".  There is a detection system already recited in claim 1. It is unclear if this is the same detection system or a different detection system than the one recited in independent claim 1. For the purpose of continued examination, the detection system of claim 15 will be interpreted as being able to be either the same detection system or a different detection system then the detection system recited in claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-8, 12, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Slaughter et al. (US 20190104722 A1; hereinafter known as Slaughter).
Regarding claim 1, Slaughter teaches Planting machine for arranging plants, such as seedlings, in a field in such a way that, after being arranged in the field, the plants comprise an above-ground portion that extends above ground and an underground portion that extends underground,
{Fig. 8 shows a planting machine planting plants with and above and underground portion and Fig. 16a-d shown the planted plants in a field.
}

said planting machine comprising a detection system for detecting the plants after the plants have been arranged in the field, said detection system comprising at least one measuring instrument for detecting said above-ground portions of the plants,
{Fig. 3 label 36, and para [0057] “Where the crop signal is an optic signal, the crop-signal sensor 36 comprises an imaging device configured to take an image of the crop 32, and may be specifically configured to detect light according to the specified crop signal. Where special illumination is required for detection, the identification/recognition system 30 optionally comprises an illumination source configured to direct light at the crop plant 32. Additional optics 38 may also be provided, such as mirrors, filters, etc., to act on or manipulate light from illumination source 34 or to optical sensor 36.” where a crop signal in combination with imaging device detect the plants.
}

and the planting machine comprising or being capable of coupling to an electronic device, such as a central processing unit, the detection system being provided for sending signals to the electronic device according to the detection of said above-ground portions of the plants and the electronic device being provided for processing said signals,
{fig. 3 shows the sensor, label 36, for detecting plants connecting to a computer/controller, label 40. The computer/controller processes the collected sensor data as discussed in para [0058].
}

wherein the electronic device is provided for mapping the position of the plants in the field and this at least based on the signals coming from the detection system.
{para [0058] “A computer/controller 40 is configured to receive data (i.e. images) from the signal sensor 36 and execute application programming 46 via processor 42 to process data/images from the signal sensor 36 and perform identification method 14, and/or control operation of signal sensor 36 and illumination source 34. Memory 44 is provided to store application programming 46, captured images, as well as location data, and output crop/weed maps and segment segmented images.”

Para [0016] “The crop signaling compound of the present disclosure is configured to have a unique optical signature that greatly simplifies and ensures the success of the crop vs. weed detection task. Later, at the time when crop plant care is required, machine sensing techniques are deployed to detect and precisely locate all plants (both crop and weeds) in real-time. This machine-based crop recognition system will also detect the unique optical crop signal carried by the crop plants, allowing automatic differentiation of crop plants from weeds and the automatic creation of a high spatial resolution crop and weed plant map. The crop/weed map is then used by automated, high spatial resolution plant care tasks, such as a weed destruction mechanism that is capable of selectively targeting a lethal action to individual weed plants growing in the intra-row area without damaging the crop plants.”
 }



Regarding claim 2, Slaughter teaches Planting machine according to claim 1, characterized in that the at least one measuring instrument comprises a sensor for measuring one or more biophysical properties of said above-ground portions of the plants.  
{Para [0063] “Transgenic crop signaling involves genetically manipulating the plant to cause it to produce a unique optical signal. To produce a crop on a farm with transgenic crop signaling, transgenic seeds are produced and planted in the field using the same methods as with conventional hybrid seed. For example, the Lc maize anthocyanin regulatory gene (Lc gene) determines the expression of anthocyanins in vegetative tissues and the transgenetic insertion of the Lc gene into a tomato plant results in a deeply purple colored foliage in tomato as shown in FIG. 4A and FIG. 4B. FIG. 4A shows an image of a purple transgenic tomato plant created by inserting the Lc gene into a tomato plant, with a single purple tomato plant in the center, surrounded by green weed plants. FIG. 4B shows a single purple tomato plant in the center, with a green nightshade weed in the lower left.”
}

Regarding claim 3, Slaughter teaches Planting machine according to claim 1, characterized in that the planting machine comprises a GNSS system for correlating the signals coming from the detection system with the GNSS location.  
{Para [0097] “The geolocation of the plant 32 is determined, using geolocation sensor 48 (FIG. 3) (e.g. an onboard RTK-GPS or odometry sensor), at the time each plant 32 is inspected for the presence of the crop signal. Plants exhibiting the crop signal are classified as crop plants, and those without the signal are classified as weeds.”
}

Regarding claim 4, Slaughter teaches Planting machine according to claim 3, characterized in that the GNSS system is provided for sending signals to the electronic device and in that the electronic device is provided for mapping the position of the plants in the field based on the signals coming from the GNSS system and the signals coming from the detection system.
{ Para [0097] “The geolocation of the plant 32 is determined, using geolocation sensor 48 (FIG. 3) (e.g. an onboard RTK-GPS or odometry sensor), at the time each plant 32 is inspected for the presence of the crop signal. Plants exhibiting the crop signal are classified as crop plants, and those without the signal are classified as weeds.”
}

Regarding claim 6, Slaughter teaches Planting machine according to claim 1, characterized in that the planting machine comprises a treatment system for treating the plants that are arranged in the field by the planting machine and in that the electronic device is provided for controlling this treatment system and this at least based on the signals coming from the detection system.  
{Para [0098] “The plant care assembly 100 may also be configured to care for plants by applying a precision micro-dose of liquid onto individual leaves of both crop plants and weeds using a series of micro-dosing spray jets 118. Spray jets 118 may be configured as electronically controlled, individual leaf sprayers located at the exit 116 of the plant care assembly 100. Plants 32 identified as crop plants by the plant care assembly 100 can be sprayed with fungicides, insecticides, or nutrients, while plants identified as weeds can be sprayed with herbicides by the system. In a preferred embodiment, each sprayer 118 comprises a bank of individual solenoid valves connected to micro-jet nozzles (not shown).”
As shown in fig. 10 the plant care assembly has the detection system 30 also illustrated in fig. 3
}

Regarding claim 7, Slaughter teaches Planting machine according to claim 1, characterized in that the at least one measuring instrument comprises an optical sensor, such as a camera. 
{Para [0052] “The next step (or first step for visible crop signals) is to acquire a digital color image of the scene at step 22 (e.g. signal sensor 36 shown in FIG. 3). Where the signal sensor 36 comprises a camera, step 22 may be achieved using the camera Software Development Kit to send a command to the camera via USB, or Ethernet, or RS-232, or by using a computer-controlled relay to close a camera trigger switch (not shown). This may also include transfer of the digital color image into the memory of the computer. Such transfer can be achieved using any of following: analog transfer to a digitizing circuit board in the computer, USB, Ethernet, Camera-Link, Channel-Link, etc.”
}
Regarding claim 8, Slaughter teaches Planting machine according to claim 7, characterized in that the optical sensor is provided for detecting the position of a central part of said above- ground portions.  
{Para [0094] “In some crops, superior biological performance may be obtained by locating the crop signaling compound in a portion of the plant 32 other than the foliage (see FIG. 8). In tomato, for example, superior biological performance is obtained by locating the crop signaling compound on the surface of the crop stem 32at”
Where the stem can be said to be a central above ground portion as opposed to the foliage
}
Regarding claim 12, Slaughter teaches Planting machine according to claim 1, characterized in that the detection system comprises at least two of said measuring instruments for detecting said above-ground portions of the plants. 
{Para [0110] “If the crop signal is present in the crop stems or a plant label parallel to the stem, multi-view imaging is used to improve the reliability of crop detection. In this example, side views of the crop are captured with the assistance of mirrors mounted on the side of the plants. As an alternative, the side view images could be acquired using additional cameras mounted in the same location and replacing the mirrors.”
}
Regarding claim 16, Slaughter teaches Method for mapping the position of plants in a field, characterized in that the plants, such as seedlings, are arranged in the field with the aid of a planting machine according to claim 1, as discussed in the claim 1, USC 102 rejection.

and while the plants are being arranged in the field, the position of the plants in the field is mapped according to the detection of said above-ground portions of the plants by the respective detection system.
{para [0058] “A computer/controller 40 is configured to receive data (i.e. images) from the signal sensor 36 and execute application programming 46 via processor 42 to process data/images from the signal sensor 36 and perform identification method 14, and/or control operation of signal sensor 36 and illumination source 34. Memory 44 is provided to store application programming 46, captured images, as well as location data, and output crop/weed maps and segment segmented images.”

Para [0016] “The crop signaling compound of the present disclosure is configured to have a unique optical signature that greatly simplifies and ensures the success of the crop vs. weed detection task. Later, at the time when crop plant care is required, machine sensing techniques are deployed to detect and precisely locate all plants (both crop and weeds) in real-time. This machine-based crop recognition system will also detect the unique optical crop signal carried by the crop plants, allowing automatic differentiation of crop plants from weeds and the automatic creation of a high spatial resolution crop and weed plant map.”
}


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 10-11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Slaughter et al. (US 20190104722 A1; hereinafter known as Slaughter) in view of Koch et al. (US 20200359559 A1; hereinafter known as Koch)

Regarding Claim 5, Slaughter teaches the Planting machine according to claim 1, characterized in that the planting machine comprises a planting device for physically arranging the plants in the field
{Fig. 8 that shows a planting machine arranging plants in a field.
}

Slaughter does not explicitly teach, and in that the electronic device is provided for contributing to the control of the planting device. 

However, Koch teaches characterized in that the planting machine comprises a planting device for physically arranging the plants in the field and in that the electronic device is provided for contributing to the control of the planting device.  
{Para [0139] “the monitor 300 may be programmed to automatically actuate the actuator 266 to increase or decrease the amount of downforce exerted on the packer wheel 264 to keep the force, tension or pressure measured by the trench closing sensor 1000-1000F within the desired range or other trench characteristics within the desired range.”
The monitor is a electronic device that is programed to actuate actuator that contributes to the planting process.
}

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Slaughter to incorporate the teachings of Koch to have an electronic device contribute to control of a planting device because it automates part of the planting process which as is well known can reduce workload on human operators.

Regarding Claim 10, Slaughter teaches the Planting machine according to claim 1.

Slaughter does not teach, characterized in that the planting machine is provided for moving in a direction of travel while arranging the plants in the field and in that the planting machine comprises a planting device that is provided for physically arranging the plants in the field, the measuring instrument extending behind the planting device as seen in the direction of travel.  

However, Koch teaches characterized in that the planting machine is provided for moving in a direction of travel while arranging the plants in the field and in that the planting machine comprises a planting device that is provided for physically arranging the plants in the field, the measuring instrument extending behind the planting device as seen in the direction of travel.  
{para [0112], para [0041], and Fig. 1 shows the planting machine with a measuring instrument extending behind in the direction of travel, label 100B. Label 212 shows a mechanism for dispensing seeds as the planting machine moves forward in direction of travel, e.g. arranging plants in a field.
}

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Slaughter to incorporate the teachings of Koch to have the measuring instrument extend behind the planting device because It can allow for soil characteristics analysis para [0113] “The forward work layer sensor 100A is disposed to generate a reference work layer image (hereinafter a “reference layer image”) 110A of the soil prior to the soil being disturbed by the planter, whereas the rearward work layer sensor 100B generates the work layer image 110B, which in this example, is the image of the closed seed trench 10 in which the seed has been deposited and covered with soil. For the reasons explained later, it is desirable to obtain both a reference image 110A and the work layer image 110B for analysis of the soil characteristics through the work layer 104.”)

Regarding Claim 11, Slaughter in view of Koch teaches the Planting machine according to claim 10.
Koch further teaches characterized in that the planting machine comprises one or more furrow openers for towing one or more furrows and in that the planting device is provided for arranging plants in the one or more furrows
{Fig. 1 and para [0043] “The seed trench opening assembly 220 may include a pair of opening discs 222 rotatably supported by a downwardly extending shank member 205 of the frame 204. The opening discs 222 may be arranged to diverge outwardly and rearwardly so as to open a v-shaped trench 10 in the soil 11 as the planter traverses the field. The seed delivery mechanism 212, such as a seed tube or seed conveyor, may be positioned between the opening discs 222 to deliver seed from the seed meter 210 into the opened seed trench 10.”
} 

and in that the planting machine comprises one or more furrow closers for closing the one or more furrows again after the plants have been arranged in the one or more furrows 
{Fig. 1 and para [0046] “The trench closing assembly 250 may include a closing wheel arm 252 pivotally attached to the row unit frame 204. A pair of offset closing wheels 254 may be rotatably attached to the closing wheel arm 252 and angularly disposed to “close” the seed trench 10 by pushing the walls of the open seed trench back together over the deposited seed 12. An actuator 256 may be pivotally attached at one end to the closing wheel arm 252 and at its other end to the row unit frame 204 to vary the down pressure exerted by the closing wheels 254 depending on soil conditions.”
} 
and in that the measuring instrument extends behind the one or more furrow closers as seen in the direction of travel.  
{ Fig. 1 and para [0113] “the rearward work layer sensor 100B generates the work layer image 110B, which in this example, is the image of the closed seed trench 10 in which the seed has been deposited and covered with soil.”
}


Regarding Claim 13, Slaughter teaches the Planting machine according to claim 12.

Slaughter does not teach, characterized in that the planting machine is provided for moving in a direction of travel while arranging the plants in the field and in that said at least two measuring instruments extend at a distance from each other as seen in said direction of travel.  

However, Koch teaches characterized in that the planting machine is provided for moving in a direction of travel while arranging the plants in the field and in that said at least two measuring instruments extend at a distance from each other as seen in said direction of travel. 
{Fig. 1 and para [0113] “The forward work layer sensor 100A is disposed to generate a reference work layer image (hereinafter a “reference layer image”) 110A of the soil prior to the soil being disturbed by the planter, whereas the rearward work layer sensor 100B generates the work layer image 110B, which in this example, is the image of the closed seed trench 10 in which the seed has been deposited and covered with soil.”
Where the front of the vehicle is moving forward and there is a front and rear sensor separated by the distance of the middle part of the vehicle.
}

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Slaughter to incorporate the teachings of Koch to have the measuring instrument extend behind the planting device because it is desirable for soil characteristics analysis para [0113] “The forward work layer sensor 100A is disposed to generate a reference work layer image (hereinafter a “reference layer image”) 110A of the soil prior to the soil being disturbed by the planter, whereas the rearward work layer sensor 100B generates the work layer image 110B, which in this example, is the image of the closed seed trench 10 in which the seed has been deposited and covered with soil. For the reasons explained later, it is desirable to obtain both a reference image 110A and the work layer image 110B for analysis of the soil characteristics through the work layer 104.”)


Regarding Claim 14, Slaughter teaches the Planting machine according to claim 1.

Slaughter does not teach, characterized in that the planting machine comprises a detection system for detecting properties of the field. 

However, Koch teaches characterized in that the planting machine comprises a detection system for detecting properties of the field.
{Para [0120] “In still other examples, the work layer image 110B may identify and/or analyze (e.g., determine depth, area, volume, density or other qualities or quantities of) subterranean features of interest such as tile lines, large rocks, or compaction layers resulting from tillage and other field traffic. Such subterranean features may be displayed to the user on the monitor 300 and/or identified by the monitor 300 using an empirical correlation between image properties and a set of subterranean features expected to be encountered in the field. In one such example, the area traversed by the gauge wheels (or other wheels) of the planter (or tractor or other implement or vehicle) may be analyzed to determine a depth and/or soil density of a compaction layer beneath the wheels. In some such examples, the area of the work layer image may be divided into subregions for analysis based on anticipated subterranean features in such sub-regions (e.g., the area traversed by the gauge wheels may be analyzed for compaction).”
}

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Slaughter to incorporate the teachings of Koch to detect soil characteristics, e.g. properties of the field, because determining soil characteristics allows for determination if the trench was effectively closed (Koch para [0102] “Referring to FIG. 2, work layer sensors 100, such as disclosed in PCT Application No. PCT/US2016/031201, which is incorporated herein in its entirety by reference may be disposed on row unit 200 to generate a signal or image representative of the soil densities or other soil characteristics throughout a soil region of interest, hereinafter referred to as the “work layer” 104. Work layer sensors 100 may determine the effectiveness of the closing of the trench to identify if there are any void spaces in the closed trench or changes in soil density. The work layer sensors may be used in conjunction with the trench closing sensor 1000-1000F.”)

Regarding Claim 15, Slaughter teaches the Planting machine according to claim 1.

Slaughter does not teach, characterized in that the planting machine comprises a detection system for detecting the plants prior to or while arranging the plants in the field.  . 

However, Koch teaches characterized in that the planting machine comprises a detection system for detecting the plants prior to or while arranging the plants in the field.  
{Reference Name
Para [0116] “FIG. 29 is a schematic illustration of a system 600 which employs work layer sensors 100 to provide operator feedback and to control the planter row unit 200. Work layer sensors 100A, 100B are disposed to generate a reference layer image 110A of undisturbed soil and a work layer image 110B of the closed seed trench (i.e., after seed is deposited, covered with soil by the closing wheel assembly 250 and the soil packed with the packing wheel assembly 260). As previously described, the work layer sensors 100A, 100B may be separate work layer sensors disposed forward and rearward of the row unit 200 as illustrated in FIG. 1, or the work layer sensors 100A, 100B may comprise a single work layer sensor with transmitters (T) and receivers (R) disposed to generate both a reference layer image 110A and a work layer image 110B.”
Where seeds, e.g. plants, are being detected by the work layer sensors during the planting process
}

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Slaughter to incorporate the teachings of Koch to detect plants while arranging them because as would be known to one of ordinary skill in the art, monitoring with a detection system while planting can allow for real time determination of errors/inconsistencies in the planting process which means correction can occur more rapidly.

Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Slaughter et al. (US 20190104722 A1; hereinafter known as Slaughter) in view of Anderson (US 20150163992 A1)

Regarding Claim 9, Slaughter teaches the Planting machine according to claim 7.

Slaughter does not teach, characterized in that the optical sensor is provided for detecting the height of said above-ground portions.  

However, Anderson teaches characterized in that the optical sensor is provided for detecting the height of said above-ground portions.  
{Para [0092] “Crop sensor 1224 comprises one or more sensors that detect attributes of a plant distinct from those attributes that of been varied to encode data. Examples of such additional crop attributes that are detected by crop sensor 1224 include, but are not limited to, stalk or stem width, plant height, plant population density, plant color, plant health, plant disease or pest, ear, pod, boll, fruit, berry or seed attributes, yield or other plant characteristics. In one implementation, crop sensor 1224 detects such attributes of individual plants. In another implementation, crop sensor 1224 additionally or alternatively detects attributes of groups of plants or regions of a field. As will be described hereafter, such additional crop attribute information is associated with the individual plants to facilitate phyto-referencing.” 1224 is part of system 1220 as shown in fig. 22. System 1420 is an example system of 1220 as discussed in Para [0112] “FIG. 24 schematically illustrates decoding system 1420, an example implementation of decoding system 1220.” Thus crop sensors 1224 can be considered to be of the same structure as crop sensors 1436 and can be optical sensors as discussed in para [0116] “Other examples of sensors 1436 include, but are not limited to, for example, light detection and ranging (LIDAR or LADAR), structured light or stereo camera vision, strain gauges, and/or accelerometers (where crop impact is sensed), and/or the like. The additional attributes detected by crop sensors 1436 is linked to the individual plants identified using decoded data from plant perceivers 1435.”
}

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Slaughter to incorporate the teachings of Anderson to use the optical sensor for detecting plant height because it facilitates phyto-referencing (Anderson para [0092] “such additional crop attribute information is associated with the individual plants to facilitate phyto-referencing.”)



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stachon et al. (US 20130067808 A1) teaches “A system for evaluating the phytotoxicity and/or injury of plants is described. Plants are planted in row sections and a cart is used to pass a radiometric sensor over the row sections. The cart has a radiometric sensor assembly positioned above the row section. Each sensor assembly generates a data signal and a computer receives and stores the data signals. The field cart is positioned above the row sections and measures the existence of plants in the row section and the quantity of vegetation in the row section.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MATTA whose telephone number is (571)272-4296. The examiner can normally be reached Mon - Fri 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.M./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668